 

Exhibit 10.28

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of January 1, 2006,
between Transaction Network Services, Inc., a Delaware corporation (“Employer”),
and Dennis Randolph, an individual residing at 1208 S. Columbus St., Arlington,
VA  22204 (“Executive”).

Employer and Executive desire to enter into an agreement setting forth the terms
pursuant to which Employer will employ and compensate Executive.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:

1.             Employment.  Employer and Executive acknowledge that Executive’s
term of employment with Employer began July 1, 2003, and Employer agrees to
employ Executive, and Executive accepts such employment, until Executive’s
separation pursuant to Section 1(c) hereof (the “Employment Period”).

(a)           Position and Duties.

(i)  During the Employment Period, Executive shall serve as the Vice President,
Assistant Controller of Employer and shall have the normal duties,
responsibilities and authority of the Vice President, Assistant Controller
subject to the power of Employer’s Chief Executive Officer (the  “CEO”),
Employer’s Chief Operating Officer (the “COO”) or Employer’s Chief Financial
Officer (the “CFO”) to assign to Executive other reasonably related duties
consistent with such position.

(ii)  Executive shall report to the Employer’s Executive Vice President and
Controller, and Executive shall devote his best efforts and his full business
time and attention to the business and affairs of Employer and its subsidiaries.

(b)           Salary, Bonus and Benefits.  During the Employment Period,
Employer will pay Executive a base salary (the “Annual Base Salary”) of $120,000
per annum, subject to any increase as determined by the CEO, the COO or the CFO
based upon achievements of budgetary and other objectives set by the CEO, the
COO or the CFO.  Executive shall be eligible for an annual bonus of up to
twenty-five percent (25%), subject to any increase as determined by the CEO, the
COO or the CFO, of Executive’s then-applicable Annual Base Salary based upon the
achievement by Employer and its subsidiaries of budgetary and other objectives
set by the CEO, the COO or the CFO.  Additionally, during the Employment Period,
Employer shall be entitled to the benefits set forth on the Summary of Executive
Benefits attached to this Agreement as Exhibit A (subject to any increase
associated with any change in position), and

1


--------------------------------------------------------------------------------


such other benefits approved by Employer’s board of directors and made available
to the senior management (at Executive’s level) of Employer or its subsidiaries.

(c)           Separation.  The Employment Period will continue until Executive’s
resignation, disability (as determined by the CEO or the COO in his good faith
judgment) or death or until the CEO, the COO or the CFO decides to terminate
Executive’s employment with or without Cause (as defined in Section 3(f) below)
(each, a “Separation”).  If, following the date of this Agreement, Executive’s
employment is terminated by Employer without Cause or by Executive for Good
Reason (as defined in Section 3(g) below), during the Noncompete Period (as
defined in Section 3(a) below), Employer will continue to pay to Executive an
amount equal to his Annual Base Salary in effect as of the end of the Employment
Period and as increased as set forth below in this Section 1(c), payable in
equal installments on Employer’s regular salary payment dates. For purposes of
this Section 1(c) only, Annual Base Salary shall be deemed to include (in
addition to the then current Annual Base Salary) the aggregate amount of any
bonuses paid to Executive, pursuant to Section 1(b) hereof, Exhibit A hereto or
otherwise, during the twelve-month period immediately preceding the termination
date.  The amounts payable pursuant to this Section 1(c) shall not be reduced by
the amount of any compensation Executive receives with respect to any other
employment during the period in which he is receiving severance.  Additionally,
following Separation, Employer will continue to provide Executive, at Employer’s
cost, the benefits set forth in Section 1 of Exhibit A hereto until the earlier
to occur of (i) the date which is eighteen (18) months after the date of
Separation and (ii) the date on which Employee becomes eligible for
employer-provided health coverage with another entity.

2.             Confidential Information.

(a)           Obligation to Maintain Confidentiality.  Executive acknowledges
that the information, observations and data obtained by him during the course of
his performance under this Agreement concerning the business and affairs of
Employer and its affiliates are the property of Employer or such affiliates,
including information concerning acquisition opportunities in or reasonably
related to Employer’s business or industry of which Executive becomes aware
during the Employment Period. Therefore, Executive agrees that he will not
disclose to any unauthorized person or use for his own account any of such
information, observations or data without the prior written consent of the CEO,
the COO or the Corporation’s General Counsel, unless, and then only to the
extent that, the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions to
act.  Executive agrees to deliver to Employer at Separation, or at any other
time Employer may request in writing, any and all property belonging to Employer
and its affiliates in his possession or under his control including, but not
limited to, any memoranda, notes, plans, records, reports, documents, discs and
other data storage media (and any copies thereof).

(b)           Ownership of Property.  Executive expressly understands and agrees
that any and all right, title or interest he has or obtains in any
documentation, trade secrets, technical specifications, data, know-how,
inventions, concepts, ideas, techniques, innovations, discoveries, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, memoranda, marketing plans, and all similar or related information
(whether or not patentable) conceived, devised, developed, contributed to, made,
reduced to practice or otherwise

2


--------------------------------------------------------------------------------


had or obtained by Executive (either solely or jointly with others) during the
Employment Period that relate to Employer’s or any of its affiliates’ actual or
anticipated business, research and development, or existing or future products
or services, or that arise out of Executive’s employment with Employer or any of
its affiliates (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to Employer or the respective
affiliate, and Executive hereby assigns, and agrees to assign, all of the above
Work Product to Employer or to such affiliate.  Any copyrightable work prepared
in whole or in part by Executive in the course of his work for any of the
foregoing entities shall be deemed a “work made for hire” under the copyright
laws, and Employer or such affiliate shall own all rights therein.  To the
extent that any such copyrightable work is not a “work made for hire,” Executive
hereby assigns, and agrees to assign, to Employer or the respective affiliate
all of his right, title and interest in and to such copyrightable work. 
Executive shall promptly disclose such Work Product and copyrightable work to
the CEO, the COO or the Corporation’s General Counsel and perform all actions
reasonably requested by the CEO, the COO or the Corporation’s General Counsel
(whether during or after the Employment Period) to establish and confirm
Employer’s or the respective affiliate’s ownership therein (including executing
and delivering any assignments, consents, powers of attorney and other
instruments).

(c)           Third Party Information. Executive understands that Employer and
its affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Employer’s and such
affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes.  During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 2(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of Employer or its
affiliates who need to know such information in connection with their work for
Employer or such affiliates) or use, except in connection with his work for
Employer or such affiliates, Third Party Information without the prior written
consent of the CEO, the COO or the Corporation’s General Counsel.

(d)           Use of Information of Prior Employers.  During the Employment
Period, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of Employer or any of its affiliates any unpublished
documents or any property belonging to any former employer or any other person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or person.  Executive will use in the performance
of his duties only information which is (i)(x) common knowledge in the industry
or (y) is otherwise legally in the public domain, (ii) is otherwise provided or
developed by Employer or its affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.

3.             Noncompetition and Nonsolicitation.  Executive acknowledges that
in the course of his employment with Employer he will become familiar with
Employer’s and its affiliates’ trade secrets and with other confidential
information concerning Employer and its

3


--------------------------------------------------------------------------------


affiliates and that his services will be of special, unique and extraordinary
value to Employer and its affiliates.  Therefore, Executive agrees that:

(a)           Noncompetition.  During the Employment Period and (i) in the case
of termination by Employer without Cause or resignation by Executive for Good
Reason, for a period of one year thereafter or (ii) in the case of termination
or resignation for any other reason, for a period of six months (as applicable,
the “Noncompete Period”), Executive shall not, directly or indirectly, either
alone or in association with others, own, manage, operate, sell, control or
participate in the ownership, management, operation, sales or control of, be
involved with the development efforts of, license intellectual property to or
engage in any business that competes with any business in which Employer or any
of its affiliates is engaged as of the date of Executive’s termination or
resignation; provided, however, that Executive may own as a passive investor up
to 2.5% of any class of an issuer’s publicly traded securities.

(b)           Nonsolicitation. During the Noncompete Period, Executive shall
not, directly or indirectly, alone or in association with others, (i) induce or
attempt to induce (other than through a general public solicitation, e.g.,
newspaper or web site job posting) any employee of Employer or any of its
affiliates to leave the employ of Employer or such affiliate, or in any way
interfere with the relationship between Employer and any of its affiliates and
any employee thereof, (ii) induce or attempt to induce any customer, supplier,
licensee or other business relation of Employer or any of its affiliates to
cease doing business with Employer or such affiliate or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and Employer or any of its affiliates or (iii) acquire or attempt to
acquire an interest in any business which relates to any business of Employer or
any of its affiliates and with which Employer and any of its affiliates has
entered into substantive negotiations or has requested and received confidential
information relating to the acquisition of such business by Employer or any of
its affiliates in the one-year period immediately preceding Separation.

(c)           Business Scope and Geographical Limitation. Executive acknowledges
(i) that the business of Employer and its affiliates is, and is expected to
remain, international in scope and without geographical limitation, (ii)
notwithstanding the state of incorporation or principal office of Employer or
any of its affiliates, or any of their respective executives or employees
(including Executive), it is expected that Employer will have business
activities and have valuable business relationships within its industry
throughout the world, and (iii) as part of his responsibilities, Executive will
travel around the world in furtherance of Employer’s business and its
relationships.  Accordingly, the restrictions set forth in this Section 3 shall
be effective in all cities, counties and states of the United States and all
countries in which the Employer or any of its affiliates has an office or is
engaged in business as of the date of Executive’s termination or resignation.

(d)           Enforcement.  If, at the time of enforcement of Section 2 or this
Section 3, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances shall
be substituted for the stated period, scope or area and

4


--------------------------------------------------------------------------------


that the court shall be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law.

(e)           Additional Acknowledgments.  Executive acknowledges that the
provisions of this Section 3 are in consideration of employment with Employer
and the additional good and valuable consideration as set forth in this
Agreement.  Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of Employer now
existing or to be developed in the future.  Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement was discussed in
good faith between the parties hereto and is reasonable with respect to subject
matter, time period and geographical area.  During the Employment Period and the
Noncompete Period, Executive agrees to provide Employer (upon Employer’s
reasonable request) with such information as may be necessary to demonstrate
Executive’s compliance with the terms and provisions of this Agreement.

(f)            Cause.  For the purposes of this Agreement, “Cause” means (i) the
commission of a felony or a crime involving moral turpitude or the commission of
any other act or omission involving dishonesty or fraud with respect to Employer
or any of its affiliates or any of their customers or suppliers,
(ii) substantial failure on the part of Executive in his performance of the
duties of the office held by him as reasonably directed by the CEO, the COO or
the CFO (other than any such failure resulting from Executive’s incapacity due
to physical or mental illness), after notice to Executive and a reasonable
opportunity to cure, (iii) gross negligence or willful misconduct by Executive
with respect to Employer or any of its affiliates (including, without
limitation, disparagement that adversely affects the reputation of Employer or
any of its affiliates) or (iv) any material breach by Executive of
Sections 1(a)(ii), 2 or 3 of this Agreement.

(g)           Good Reason.  For the purposes of this Agreement, “Good Reason”
means (i) Employer relocates, without Executive’s prior written consent,
Executive’s place of employment to a location which is greater than fifty (50)
miles from Reston, Virginia; (ii) Executive is assigned any duties substantially
inconsistent with his responsibilities as described by Section 1(a) hereof or a
substantial adverse alteration is made to the nature or status of such
responsibilities; (iii) Employer reduces the Annual Base Salary or bonus as in
effect on the date hereof or as the same may be increased from time to time; or
(iv) any material reduction of benefits provided to Executive pursuant to
Section 1(b) hereof, other than in connection with a reduction in benefits
generally applicable to senior executives of Employer; provided, that the
occurrences described above shall not constitute Good Reason if Employer cures
the respective occurrence within thirty (30) days of Employer’s receipt of
written notice thereof.

4.             Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

5


--------------------------------------------------------------------------------


If to Employer, to:

Transaction Network Services, Inc.

11480 Commerce Park Drive, Suite 600

Reston, VA 20191

Attention:  General Counsel

 

If to Executive, to:

Dennis Randolph

1208 S. Columbus St.

Arlington, VA  22204

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

5.             General Provisions.

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b)           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(c)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Executive
and Employer and their respective successors and assigns; provided, that the
obligations of Executive under this Agreement shall not be assignable without
the prior written consent of Employer.

(e)           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or

6


--------------------------------------------------------------------------------


conflict of law provision or rule (whether of the Commonwealth of Virginia or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Virginia.

(f)            Equitable Remedies.  Executive hereby acknowledges that the
restrictions contained in this Agreement are necessary for the protection of the
business and goodwill of Employer and its affiliates and are reasonable for such
purpose. Because Executive’s services are unique and because Executive has
access to confidential information, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Agreement by Executive. 
Therefore, in the event a breach or threatened breach of this Agreement by
Executive, Employer, its affiliates or their successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of Employer and
Executive.

(h)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which Employer’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(i)            Aiding and Abetting.          The parties to this Agreement
hereby agree that no party hereto may accomplish indirectly, whether through
aiding and abetting of some other person, participation in some other entity, or
any other conduct, that which the party is prohibited from doing directly under
this Agreement, and that any such attempt shall be considered a breach of this
Agreement as if such party had taken such action itself.

(j)            Indemnification and Reimbursement of Payments on Behalf of
Executive. Employer shall be entitled to deduct or withhold from any amounts
owing from Employer to Executive any federal, state, local or foreign
withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from Employer, including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity.  In the event
Employer does not make such deductions or withholdings, Executive shall
indemnify Employer for any amounts paid with respect to any such Taxes, together
with any interest, penalties and related expenses thereto.

(k)           Termination.  This Agreement (except for the provisions of
Sections 1(a) and (b)) shall survive a Separation and shall remain in full force
and effect after such Separation.

(l)            Limitations of Agreement.  This Agreement does not constitute a
contract of employment for a definite period of time.  Either party may
terminate the employment relationship with or without Cause at any time for any
lawful reason.

7


--------------------------------------------------------------------------------


(m)          Enforcement.  Either party’s failure to insist on enforcement of
one or more provisions of this Agreement does not waive that party’s right to
insist on enforcement of the same or any other provision in the future.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

TRANSACTION NETWORK SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Henry H. Graham, Jr.

 

 

Name:

 

Henry H. Graham, Jr.

 

 

 

 

 

 

 

Its:

 

EVP, CFO and Treasurer

 

 

 

 

 

 

 

 

 

/s/ Dennis Randolph

 

 

 

 

Dennis Randolph, an individual

 

8


--------------------------------------------------------------------------------


EXHIBIT A

SUMMARY OF EXECUTIVE BENEFITS

This Summary of Executive Benefits (“Summary”) describes certain benefits that
Transaction Network Services, Inc., a Delaware corporation (“Employer”), will
provide to Executive.  Employer may provide other benefits to Executive not
described in this Summary but which are described in the Employer’s Employee
Handbook.

1.             Health Benefits:  Executive (including her or his family) is
eligible for medical, vision and dental insurance provided through Employer’s
agreement with the current health plan provider as described in the Employee
Handbook, with premiums being paid by Employer.  In addition, Employer will
reimburse Executive up to $300 for health insurance deductibles, plus cover
out-of-pocket medical expenses (i.e., medical expenses not covered by the health
plan provider) up to $5,000, for a total of $5,300 per year.

2.             Executive Physical Program:  Employer provides an Executive
Physical Program through the Washington Hospital Center.  The program provides
an overall assessment of health status and establishes a framework for a
personal preventive health care program.  The services are offered in
consultation with your personal physician if preferred.  The details of the
program are available through contacting Human Resources.  TNS pays the cost of
the physical directly to the Center.  The cost of the Full Body Scan is $1,200
and scheduled at your expense.  This should be scheduled through Robin Moore. 
She can be reached at 703.262.8624 or robin.moore@tnsi.com.  She will notify
Washington Hospital Center and arrange for a coordinator from the program to
call and schedule your first appointment.

3.             Life Insurance:  Employer will provide Executive with life
insurance benefits equal to an amount two times her or his Annual Base Salary,
rounded to the next higher $1,000, to a maximum amount of life benefits of
$400,000.  Premiums for this coverage are paid by Employer.

4.             Leave Benefits:  Executive receives a total of One Hundred and
Ninety-Two (192) hours of paid leave, which is earned at a rate of eight (8)
hours per pay period.  This time can be used for vacation or sick leave.  Only
Eighty (80) hours of accrued leave may be carried over to the next year.  If
Executive leaves Employer, provided that he or she has been employed for at
least six months, Executive will be paid for two-thirds of Executive’s accrued
leave balance.  The remaining third is assumed to be sick leave and is not paid
to the terminating Executive.  Executive also is eligible for Bereavement,
Military, and Maternity/Paternity leave as provided in the Employee Handbook.

5.             Car Allowance:  Employer will provide Executive $600 per month as
a car allowance.  This car allowance will be paid to Executive through the
payroll system and will be reported as income on the year-end W-2 form.  A
request for any tax deduction related to business use of Executive’s vehicle
will be the sole responsibility of Executive.

6.             Cellular Phone:  Executive is eligible to receive one cellular
telephone issued through Employer’s corporate account for use on the Employer’s
business.  The phone will remain the property of Employer and must be returned
upon termination of Executive’s employment with Employer.

7.             Travel Benefits:  Executive will be entitled to reimbursement for
the purchase of airline coupons used to upgrade from economy/coach class to
first class on domestic air travel, and Executive is authorized to fly business
class during international travel.  Executive is entitled to reimbursement for
the cost of maintaining membership for access to hospitality lounges of no more
than two airlines.

9


--------------------------------------------------------------------------------